Citation Nr: 1644233	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Information in the claims file indicates that the Veteran has applied for and been granted disability benefits from SSA, effective December 2004.  See Correspondence received June 2004.

However, it does not appear that the RO has requested from SSA all medical records upon which any claim or award of disability benefits was based.  Pursuant to the duty to assist, these records must be requested.  See 38 C.F.R. § 3.159 (c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010) (holding that VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Board also notes that the Veteran's treatment records from the Charleston VA medical center appear to be outstanding.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records since March 2013 from the VA Medical Center in Charleston, South Carolina.  All attempts to obtain records should be documented.  The Veteran should be contacted to identify the location and approximate dates of treatment as needed.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Re-adjudicate the appeals and if the benefit sought on appeal remain denied, issue an appropriate Supplemental Statement of the Case.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

